Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Cochenour on 02/11/21.

The application has been amended as follows: 

Claim 1, line 13 after “volumetric data” -- “for_estimating” -- has been replaced with -- for estimating --.
Claim 1, line 14 after “of said” -- “first” -- has been inserted.
Claim 1, line 15 after “to the” -- “first” -- has been inserted.
Claim 1, line 20 after “of said” -- “second” -- has been inserted.
Claim 1, line 21 after “to the” -- “second” -- has been inserted.
Claim 1, line 26 after “of said” -- “third” -- has been inserted.
Claim 1, line 27 after “communication with” -- “said” -- has been replaced with -- a --.

Claim 1, line 38 after “where f is” -- “the” -- has been replaced with -- an --.
Claim 1, line 38 after “is” -- “the strain” -- has been replaced with -- a strain --.
Claim 1, line 42 after “levels in” -- “the” -- has been replaced with -- an --.

Claim 4, line 1 after “ultrasound transducer” -- “that acquires” -- has been replaced with -- configured to acquire --.
Claim 4, line 6 after “processing unit” -- “for performing” -- has been replaced with -- configured to perform --.
Claim 4, line 16 after “where f is” -- “the” -- has been replaced with -- an --.
Claim 4, line 16 after “is” -- “the strain” -- has been replaced with -- a strain --.
Claim 4, line 18 after “parameters, in” -- “the” -- has been replaced with -- an --.

Claim 13, line 4 after “against” -- “a” -- has been replaced with -- the --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims overcome the rejection. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793